DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 03/03/2021.

Response to Arguments
Applicant’s arguments, filed on 03/03/2021, with respect to claim objections, have been fully considered and are persuasive.  The objections to claims 2, 3, 5, 11, 15, 16 and 19 have been withdrawn. 

Applicant's arguments, filed on 03/03/2021, with respect to claim rejections under 35 USC 103, have been fully considered but they are not persuasive. 
(1), Applicant’s argument:  “In the rejection of claim 1, the examiner argued that the combiner 45 which outputs the vector sum of the input signals of the combiner teaches the claimed ‘decision circuit.’ Applicant disagrees. As mentioned above, the combiner 45 is merely generating a vector sum of the signals received from the branch-line coupler 44 which is used by the control signal generating unit 46 to ‘detect an amplitude error between the linear and nonlinear path signals.’ Ahn, col. 5, 11. 64-66. Thus, Ahn's combiner is merely a summer and does not make ‘a data decision’ much less ‘a data decision regarding a logic data value represented by an input signal of the decision circuit,’ as recited in claim 1”.
Examiner’s response: As noticed above by the Applicant and taught by Ahn in Fig. 4, Ahn teaches that the combiner 45 outputs the vector sum of the input signals directly to the detect an amplitude error between the linear and nonlinear path signals”. Ahn also teaches that the control signal generating unit 46 is configured to “to detect a phase error between the linear and nonlinear path signals (see Ahn at col. 5, lines 60-67 and col. 6, lines 1-2). In Applicant’s specification, paragraph [0024] on page 6, Applicant states “In addition, if shmooing of the corrected input signal 111 is performed using the data decision circuit 112 (or another detection circuit ….”. That is, Applicant’s decision circuit could be a detection circuit.  
Therefore, the combiner 45 and the control signal generating unit 46 together make a decision on whether an amplitude error and/or phase error has occurred. 
In col. 5, lines 50-59, Ahn discloses that the combiner 45 “adds the two signals received from the branch-line coupler 44 and outputs a vector sum of the two signals”. Thus, the combiner 45 has performed mathematical calculation of “addition” to obtain the “vector sum”. One ordinary skilled in the art would know that performing “vector sum” would involve logic operations. In col. 6, lines 3-15, Ahn discloses that the input signals of the combiner 45 are represented by a pair of signals with a phase difference of 180° between the pair of signals. A secondary reference by Cousineau confirms that such a pair of signals are “logic signals”.

(2), Applicant’s argument:  “The cited section of Cousineau merely discloses that differential signaling is used where two logic signals are separated by 180 degrees in phase. Cousineau, col. 1, 11. 35-37. However, Cousineau does not disclose or suggest ‘a decision circuit to make a data decision regarding a logic data value represented by an input signal of the decision circuit’ where the ‘input signal of the decision circuit’ is adjusted by ‘a summing 
Examiner’s response: As discussed above my the Examiner, Cousineau is introduced to confirm that the two signals received by Ahn’s combiner 45 represent “logic signals”. This is because Ahn’s combiner 45 receives a pair of signals with same amplitude and a phase difference of 180° between the pair of signals. Cousineau teaches that such a complementary pair of signals that are separated by 180 degrees in phase are two logic signals (see Cousineau at col. 1, lines 10-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 6,211,734 B1) in view of Cousineau (US 6,850,664 B2).
Consider claims 1, 7 and 13:
	Ahn discloses a receiver (see Fig. 4 and col. 5, lines 1-4, where Ahn describes a circuit that comprises a divider 41 which receives an input signal) comprising: 
a decision circuit to make a data decision regarding a data value represented by an input signal of the decision circuit (see Fig. 4, col. 5, lines 50-67 and col. 6, lines 1-2, where Ahn describes that the circuit comprises a combiner 45 which outputs a vector sum of the input signals of combiner 45 to a control signal generating unit 46 to detect a phase error between the input signals);
a summing preamp circuit to adjust the input signal of the decision circuit based on an input correction signal (see Fig. 4 and col. 5, lines 14-59, where Ahn describes that the circuit comprises a branch line coupler 44 which outputs a sum signal to the combiner 45 based on an adjusting signal), 
the summing preamp circuit including a first preamp having nonlinear characteristics and a second preamp having linear characteristics (see Fig. 4 and col. 5, lines 1-34, where Ahn describes that the branch line coupler 44 has inputs from a linear path 42 and a nonlinear path 43, the linear path 42 includes a linear amplifier 42b, and the nonlinear path 43 includes a nonlinear amplifier 43a); and 
a controller circuit to generate the input correction signal using a nonlinear code mapping and output the input correction signal to the summing preamp circuit (see Fig. 4 and col. 5, lines 43-49, where Ahn describes that the circuit comprises a variable attenuator and variable phase shifter 47 which generates the adjusting signal to adjust the signal input to the nonlinear amplifier 43a, the adjusting signal is generated based upon control signals received from the control signal generating unit 46, therefore, the adjusting signal is mapped from control signals), 
wherein the nonlinear code mapping corrects for the nonlinear characteristics of the first preamp (see Fig. 4 and col. 6, lines 3-15, where Ahn describes that the adjusting signal adjusts the signal from the nonlinear path 43 so that the signal from the nonlinear path 43 has the same amplitude as the signal from the linear path 42, thus the nonlinear characteristics is corrected). 
data value represented by an input signal of the decision circuit (see Fig. 4 and col. 5, lines 50-59, where Ahn describes that the circuit comprises a combiner 45 which outputs a vector sum of two input signals of the combiner 45). 
	Ahn also discloses that the data value is represented by a pair of signals with a phase difference of 180° between the pair of signals (See col. 6, lines 3-15, where Ahn describes that two input signal paths to the combiner 45 have the same amplitude and a phase difference of 180°).
	Ahn does not specifically disclose: a logic data value.
	Cousineau teaches: a data value represented by a pair of signals with a phase difference of 180° between the pair of signals could be used as logic data value (see col. 1, lines 10-45, where Cousineau describes using a complementary pair for differential signals where two logic signals are separated by 180 degrees in phase).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a logic data value, as taught by Cousineau to modify the method of Ahn in order to alleviate the problems associated with electro Magnetic interference, as discussed by Cousineau (see col. 1, lines 34-45).
	Consider claims 2, 8 and 14:
	Ahn in view of Cousineau discloses the invention of claims 1, 7 and 13 above. Ahn discloses: a correction circuit to combine a plurality of signals corresponding to a plurality of different input correction parameters into a preliminary input correction signal (see Fig. 4 and col. 5, lines 14-25, where Ahn describes that the variable attenuator and variable phase shifter 47, thus a correction circuit, adjusts the signal output of the nonlinear path 43 based upon a plurality of control signals), an input of the correction circuit coupled to an output of the decision circuit (see Fig. 4 and col. 5, lines 14-25, where Ahn describes that the inputs of the variable attenuator and variable phase shifter 47 are generated from output of the combiner 45); wherein the controller circuit is further configured to map the preliminary input correction signal into the input correction signal using the nonlinear code mapping (see Fig. 4 and col. 5, lines 43-49, where Ahn describes that the circuit comprises a variable attenuator and variable phase shifter 47 which generates the adjusting signal to adjust the signal input to the nonlinear amplifier 43a, the adjusting signal is generated based upon control signals received from the control signal generating unit 46, therefore, the adjusting signal is mapped from control signals). 
	Consider claim 16:
	Ahn in view of Cousineau discloses the receiver of claim 13 above. Ahn discloses: the means for adjusting the input signal adjusts its output based on the input correction signal (see Fig. 4 and col. 5, lines 43-49, where Ahn describes that the variable attenuator and variable phase shifter 47 generates the adjusting signal to adjust the signal input to the nonlinear amplifier 43a; see col. 6, lines 3-19, where Ahn describes that after the adjustment, no input signal component appears at the output of the active distortion signal generating circuit depicted on Fig. 4). 
	Consider claims 4, 10 and 17:
	Ahn in view of Cousineau discloses the invention of claims 1, 7 and 16 above. Ahn discloses: the summing preamp circuit adjusts an output of the summing preamp circuit based on the input correction signal and the summing preamp circuit further includes a summing circuit (see Fig. 4 and col. 5, lines 1-24 , where Ahn describes that the branch-line coupler 44 adds the signals output from the linear path 42 and the nonlinear path 43, the output of the non-linear amplifier 43a is adjusted), wherein first preamp receives the input correction signal and converts the input correction signal to generate an analog correction signal (see Fig. 4 and col. 5, lines 1-59 , where Ahn describes that the nonlinear amplifier 43a receives the adjusting signal), wherein the second preamp receives an input signal of the summing preamp circuit and buffers the input signal to generate a buffered signal, and wherein the summing circuit combines the analog correction signal and the buffered signal to generate a corrected input signal at the output of the summing preamp circuit (see Fig. 4 and col. 5, lines 50-59 , where Ahn describes that the branch-line coupler 44 adds the signals from the linear amplifier 42b and the nonlinear amplifier 43a). 
	Consider claims 19 and 20:
	Ahn in view of Cousineau discloses the invention of claims 1 and 7 above. Ahn discloses: the data decision is regarding whether the input signal represents one of a first logical data value or a second logical data value that is different from the first logical data value (see Fig. 4 and col. 6, lines 3-15 , where Ahn describes “the control signal generating unit 46 detects the amplitude error and the phase error between the signals from the linear path 42 and the nonlinear path 43, … and adjusts the signal from the nonlinear path 43 so that the signal has the same amplitude as the signal from the linear path 42 and a phase difference of 180° from the signal from the linear path 42”, that is, the control signal generating unit 46 makes a decision on whether the signal amplitude from the nonlinear path 43 is the same as the signal amplitude of the linear path 42, thus a first logical data, or the signal amplitude from the nonlinear path 43 is different from the signal amplitude of the linear path 42, thus a second logical data value). 
	 
Claims 5, 6, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 6,211,734 B1) in view of Cousineau (US 6,850,664 B2), as applied to claims 1, 7 and 13 above, and further in view of Su (US 5,847,602).
Consider claims 5, 11 and 18:
	Ahn in view of Cousineau discloses the invention of claims 1, 7 and 13 above. Ahn does not specifically disclose: circuitry to drive a set of different test voltages to an input of the summing preamp circuit, circuitry to determine a plurality of preamp codes for the input correction signal based on output of the decision circuit, each of the plurality of preamp codes corresponding to a corresponding one of the plurality of test voltages, and circuitry to generate the nonlinear preamp code mapping by selecting a subset of the plurality of preamp codes that correct the nonlinear characteristics of the first preamp. 
 	Su teaches: circuitry to drive a set of different test voltages to an input of a summing preamp circuit (see Fig. 3 and col. 4, lines 42-51, where Su describes a limiter 41 that outputs a constant-envelope signal, thus a constant voltage, to the non-linear preamplifiers 42 and 43), circuitry to determine a plurality of preamp codes for the input correction signal based on output of the decision circuit (see col. 5, lines 59-67 and col. 6, lines 1-11, where Su describes that the output of the difference detector 35, thus the decision circuit, is provided to quantizer 36 which generates a digital bit stream to be decoded by a local decoder), each of the plurality of preamp codes corresponding to a corresponding one of the plurality of test voltages, and circuitry to generate the nonlinear preamp code mapping by selecting a subset of the plurality of preamp codes that correct the nonlinear characteristics of the first preamp (see Fig. 3 and col. 6, lines 40-48, where Su describes that the digital bit stream output by the quantizer 36, thus the preamp codes, is provided to a Class D amplifier 37 which follows the digital bit stream output by the quantizer with a high-current output, thus a preamp code mapping; see col. 5, lines 20-54, where Su describes that the Class D amplifier 37 is non-linear, thus a non-linear preamp code mapping, the output of the Class D amplifier 37 is provided to the non-linear preamplifier 43, which enables the negative feedback to correct any non-linearity in the non-linear preamplifier 43).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: circuitry to drive a set of different test voltages to an input of the summing preamp circuit, circuitry to determine a plurality of preamp codes for the input correction signal based on output of the decision circuit, each of the plurality of preamp codes corresponding to a corresponding one of the plurality of test voltages, and circuitry to generate the nonlinear preamp code mapping by selecting a subset of the plurality of preamp codes that correct the nonlinear characteristics of the first preamp, as taught by Su to modify the method of Ahn in order to provide a high efficiency amplifier, as discussed by Su (see col. 2, lines 22-25).
Consider claims 6 and 12:
	Ahn in view of Cousineau discloses the invention of claims 1 and 7 above. Ahn does not specifically disclose: a comparator circuit to compare the input signal of the decision circuit to a reference voltage, circuitry to determine a first voltage level of the reference voltage corresponding to a first test voltage and a second voltage level of the reference voltage corresponding to a second test voltage based on an output of the comparator circuit, and circuitry to calculate a receiver gain based on the first voltage level of the reference voltage, the first test voltage, the second voltage level of the reference voltage and the second test voltage. 
see Fig. 3 and col. 5, lines 25-30, where Su describes that the difference detector 35 compares the output of envelope detector 34 with the output of envelope detector 33; see col. 5, lines 15-20, where Su describes that the output of the envelope detector 33 is a voltage, thus a reference voltage), circuitry to determine a first voltage level of the reference voltage corresponding to a first test voltage and a second voltage level of the reference voltage corresponding to a second test voltage based on an output of the comparator circuit (see col. 5, lines 25-30, where Su describes that the difference detector 35 compares the output voltage of the envelope detector 34 with the output voltage of the envelope detector 33 and decide whether the output of the envelope detector 34 is greater than that of the envelope detector 33, thus a first voltage level of the reference voltage, or the output of the envelope detector 34 is less than that of the envelope detector 33, thus a second voltage level of the reference voltage), and circuitry to calculate a receiver gain based on the first voltage level of the reference voltage, the first test voltage, the second voltage level of the reference voltage and the second test voltage (see Fig. 3 and col. 7, lines 7-16, where Su describes that an attenuator 39 is provided in the feedback path to set a gain, the difference detector 35 is included in the feedback path).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a comparator circuit to compare the input signal of the decision circuit to a reference voltage, circuitry to determine a first voltage level of the reference voltage corresponding to a first test voltage and a second voltage level of the reference voltage corresponding to a second test voltage based on an output of the comparator circuit, and circuitry to calculate a receiver gain based on the first voltage level of the reference voltage, the first test voltage, the second voltage level of the reference voltage and the second test voltage, as see col. 2, lines 22-25).

Allowable Subject Matter
Claims 3, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631